Citation Nr: 0834897	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post left orchiopexy with residual pain, sexual 
dysfunction, and impotence. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for depression and 
anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; his wife



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for a left 
testicle disability, and denied entitlement to service 
connection for a psychiatric disorder.  

In June 2006, the veteran and his wife appeared before a 
Decision Review Officer to offer testimony in support of his 
appeal.  That transcript has been associated with the file.

The issues of a higher initial rating for a left testicle 
disorder and entitlement to service connection for depression 
and anxiety are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The credible evidence supports the veteran's contentions 
regarding his in-service stressor.

2.  The credible medical evidence does not support a 
diagnosis of PTSD.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2004 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and of the relative burdens of VA and 
the veteran, relating the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent 2006 notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the November 2006 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD), which he contends is directly related 
to events which transpired during his active duty in Panama.  
VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for the disorder requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence of record establishes that the veteran's 
stressor occurred.  Particularly, the veteran served in 
Panama and was in charge of the handling of 23 dead bodies, 
without proper supplies such as body bags and refrigeration.  
The corpses were stored in an inoperable cooler, which the 
veteran was assigned to guard, and they began to decompose.  
After five days, the veteran was ordered to transport the 
bodies to an airlift.  Because he was not provided with the 
appropriate gear, he had to improvise, using a baggage cart 
and conveyor system.  

The issue in this case is whether the medical evidence 
supports a diagnosis of PTSD based on this stressor.  As 
described above, any diagnosis must include the adequacy of 
the PTSD symptomatology.  In July 2004, the veteran reported 
to a VA mental health clinic and met with a psychiatrist for 
evaluation.  He reported on his in-service history, his 
current symptoms, his past medical history, and his social 
situation.  Mental status examination was conducted, and the 
veteran was found to be coherent and organized in thought and 
speech.  He had no suicidal or homicidal thoughts.  His 
primary symptom was difficulty sleeping.  A diagnosis of 
"probable PTSD" was noted.  In a follow up treatment note 
the following month in August 2004, a psychiatrist noted the 
veteran's history and current symptoms, referring back to the 
July 2004 note.  The mental status examination was unchanged, 
though a Global Assessment of Functioning (GAF) score of 40-
49 was noted, indicative of serious symptoms.  See Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders.  A 
"provisional diagnosis" of PTSD was noted.  By its nature, 
a provisional diagnosis is not a final or confirmed 
diagnosis.  

To clarify the nature of the veteran's psychiatric illness, 
he underwent a January 2005 VA examination by a third 
psychiatrist, who reviewed the file thoroughly, to include 
the July and August 2004 clinical notes.  The veteran 
reported that his primary symptom was sleep disturbance, 
which had been largely alleviated by his current outpatient 
and pharmaceutical treatment.  At this time, each diagnostic 
criterion of the diagnosis of PTSD as described in the DSM-IV 
was discussed in specific reference to the veteran's 
symptoms.  Based on this in-depth analysis, the psychiatrist 
found that the veteran did not meet all of the criteria 
sufficient to support a diagnosis of PTSD.  In particular, 
while the stressor reported was found to be a qualifying 
traumatic event, the veteran did not meet the criteria 
requiring recurrent reexperiencing, more than three avoidance 
behaviors, or more than two increased arousal behaviors.  Nor 
did the veteran espouse any clinically significant distress.  
He was functioning quite well in his life, with a good 
marriage and a secure job in the corrections field.  He was 
volunteering at his children's school, and he was also a Boy 
Scout leader.  He was friendly and outgoing.  In sum, there 
was no clinically significant distress in social or 
occupational functioning, a major component in the diagnostic 
criteria for PTSD.

In addition to this analysis, the psychiatrist also analyzed 
the veteran's answers on the Personality Assessment Inventory 
(PAI) diagnostic tool.  The veteran's profile had a 
prominent, clinically significant spike on the anxiety 
related disorders scale, but on none of the other scales.  
The subscales of the anxiety related disorders scale included 
a traumatic stress factor.   The veteran's score was 
described as "quite high," being one standard deviation 
higher than the mean score of the reference group, which was 
primarily made up of combat veterans.  The psychiatrist found 
this to be inconsistent, as it would suggest that the veteran 
was traumatized by his experience in Panama significantly 
more so than other veterans directly engaged in combat.  It 
is noted for clarity that the veteran does not allege, nor 
does the evidence show, that he at any point during his 
service engaged in combat with the enemy.

The veteran's score on the obsessive/compulsive subscale was 
at a level of two standard deviations higher than was 
achieved by the clinical standardization sample.  This 
suggested a personality style of a fairly rigid individual, 
who follows his own guidelines of personal conduct, in an 
inflexible and unyielding manner.  This was also indicative 
of someone who is likely to ruminate to the degree that he 
may have difficulty in making decisions and dealing with 
changes in routine.  The psychiatrist opined that this trait 
was likely why the veteran struggled with his situation in 
Panama as he did, and why it has had an impact on him.

The psychiatrist concluded that based on all available 
evidence, a clinical diagnosis of PTSD was not supported.  He 
discounted the provisional diagnoses of PTSD offered in July 
and August 2004, as they were rendered without having a 
thorough and structural interview of all aspects of the PTSD 
diagnostic criteria, and also without benefit of the 
psychological testing thereafter conducted.  The Board agrees 
that the medical records documenting the initial diagnosis of 
PTSD lack any significant detail as to the specific elements 
of the PTSD diagnosis.  Nor is there evidence at that time of 
PAI or other psychological testing conducted.  It is wholly 
unclear on what basis the provisional diagnoses were made.  
As such, this January 2005 examination and opinion is far 
more probative of the actual issue at hand, that is, whether 
there is evidence to support a diagnosis of PTSD.  

Because of the discrepancies between the treatment notes 
indicating a diagnosis of PTSD and the January 2005 VA 
examination, a board of two psychologists was convened to 
review the veteran's file and determine whether a diagnosis 
of PTSD could be rendered.  The two psychiatrists 
specifically reviewed the July and August 2004 records, the 
prior VA examination report, and the outpatient clinical 
records.  They also reviewed the veteran's service treatment 
records and his written statements in conjunction with his 
claim. 

The psychiatrists noted that the veteran's stressful 
experience in service occurred two years prior to his 
separation.  During his separation exam, he specifically 
denied suffering from depression or excessive worry, having 
memory loss, or having nervous trouble of any sort.  His 
service treatment records prior to separation did not 
contradict his statements.  While they confirmed treatment 
for other disorders, the psychiatrists correctly pointed out 
that at no time was a psychological complaint registered, nor 
any comments referable to his Panamanian service made.  The 
panel found it puzzling that if the event in service was as 
traumatic to the veteran as he now contends, that he had no 
problems prior to his claim was filed in July 2004, more than 
ten years later. 

In reviewing the private clinical records, the panel pointed 
out that the veteran did not raise issues regarding his 
service during treatment from 1996 to 2004.  The subsequent 
VA outpatient clinical records from the mental health clinic, 
which begin in conjunction with the timing of his claim, 
appeared to focus on the veteran's frustration with the VA 
claims process, rather than any symptoms relative to the 
incident.  Indeed, the panel noted that in his own 
statements, the veteran reported that his sleep symptoms had 
been alleviated, and that he had been promoted at work.  His 
records showed that he had responded well to medications 
generally prescribed for depression and anxiety-related 
disorders, like obsessive/compulsive disorder.  

The panel noted that the veteran's traumatic event could be 
sufficient to cause PTSD in 1989, when it happened.  In the 
following two years, however, the veteran did not report any 
psychological symptoms.  After separating, he received 
treatment for obsessive/compulsive disorder, but not PTSD.  
He currently experiences a high level of functioning.  They 
concluded that his traumatic in-service event does not cause 
him to have symptoms of PTSD of such significance as to 
substantiate a current diagnosis.  They noted their 
additional reliance on the extensive psychological testing 
and analysis of the diagnostic criteria previously conducted 
in January 2005, with which they had agreed.  

The veteran testified before a Decision Review Officer at the 
RO in June 2006, essentially arguing that the original 
diagnosis of PTSD in July 2004 was correct and expressing his 
disagreement with the panel.  He pointed to the PAI testing 
in 2005 which revealed a high score on the traumatic stress 
subscale as evidence in support of his claim.  Based on his 
new arguments, the board of psychiatrists was asked to 
reconvene and address these issues more clearly. 

In September 2006, the panel reviewed the veteran's hearing 
testimony and again reviewed the evidence of record.  They 
pointed out that that the veteran's selective review of the 
PAI testing results was troubling.  Although the veteran did 
achieve a high score as noted, it was noted at that time to 
be "difficult to reconcile" with the veteran's actual 
experiences and current clinical symptoms.  Therefore, it was 
not a credible indicator.

The panel reiterated that one of the most compelling issues 
for them during the December 2005 deliberation was the 
veteran's high level of functionality.  He was working full 
time, happily married, and involved in civic activities.  The 
panel found that the evidence added to the record since that 
deliberation continued to support this high level of 
functioning.  The veteran self-reported in his hearing that 
his life had changed for the better.   He reported that he 
was sleeping eight hours a night, and that it was "not like 
before."  They found it difficult to get a clearer picture 
of the veteran's sleep status from the hearing testimony, 
given that his representative interrupted him, interjected 
his own experiences, and appeared to be putting words into 
the veteran's mouth which were contradictory to what the 
veteran was attempting to convey.  In sum, they found no new 
evidence that would support a clinical diagnosis of PTSD.  At 
most, the evidence supported a diagnosis of major depression 
in partial remission.

The two reports by the panel of psychiatrists in December 
2005 and September 2006 bolster the credibility of the 
original, January 2005 VA examination report which was unable 
to establish a diagnosis of PTSD.  The conclusions were based 
on a mental status exam of the veteran, psychological 
testing, and a thorough review of all available evidence.  
Each offered a well-explained rationale for their findings 
and opinions, the original specifically cataloging the 
diagnostic criteria necessary to be met for the diagnosis and 
where the veteran's symptoms fell short.  Therefore, these 
opinions are more probative than the unsupported conclusions 
made in July and August 2004 regarding a diagnosis.  

This decision is in no way meant to diminish the psychiatric 
treatment which the veteran is currently undergoing, and is 
clearly benefitting from.  Instead, it is a factual and 
medical determination for benefits, in which the Board is 
bound by the governing statutes and regulations.  These 
require specifically that in claims for service connection 
for PTSD, the diagnosis must include the adequacy of the PTSD 
symptomatology.  In this case, the evidence falls short of 
demonstrating such symptomatology.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Service connection for 
PTSD must be denied.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

Service connection was granted for status post left 
orchiopexy with residual pain, sexual dysfunction, and 
impotence by rating decision in March 2005.  Service 
connection also was granted for a right testicle disability 
at that same time.  The veteran filed a notice of 
disagreement specifically with the initial rating for the 
left testicle disability.  The RO issued a statement of the 
case (SOC) in December 2005.  Unfortunately, this decisional 
document addressed the right testicle disability, rather than 
the left testicle disability.  Although the RO recognized the 
error in its rating decision in November 2006, it did not 
issue an SOC for the left testicle disability.  This 
technically makes the veteran's June 2005 notice of 
disagreement unprocessed, requiring remand, rather than 
referral, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

It is important to note that in his June 2005 disagreement, 
the veteran specifically asked that a 10 percent rating be 
granted for his left testicle disability, due to his pain and 
decreased testosterone levels.  In his June 2006 hearing 
before a Decision Review Officer, his representative 
indicated that the veteran be "at least compensated for a 
minimum of 10 percent."  In a November 2006 rating decision, 
the RO granted a 10 percent rating for the left testicle 
disability.  It is unclear whether this resolves the 
veteran's disagreement.  Therefore, prior to the issuance of 
an SOC, the veteran should be asked whether he wishes to 
pursue his claim for a rating in excess of 10 percent for the 
service-connected left testicle disability.  

With respect to the veteran's remaining claim for service 
connection for a non-PTSD psychiatric disorder, the record 
contains a current diagnosis of major depression.  As has 
been determined, the veteran's account of his service in 
Panama which required the handling of 23 dead bodies, without 
proper supplies such as body bags and refrigeration, has been 
found to be credible.  The question that remains is whether 
his current psychiatric diagnosis of depression is related to 
his service.  

In a February 2005 addendum to his January 2005 VA 
examination, a psychiatrist noted that it was his opinion 
that the veteran's major depression was not caused by or the 
result of his service experiences.  He did not elaborate at 
that time, or discuss during the original exam, any reason 
for the opinion.  Similarly, in September 2006, a board of 
psychiatrists found that it was less likely than not that the 
veteran's depression was secondary to his service-related 
traumatic event; however, no rationale was offered for the 
opinion.  The probative weight of a medical opinion is 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Because neither opinion is explained, they are not probative 
of the issue of etiology.

The veteran and his wife, who was stationed with him during 
service, have testified as to his symptoms directly after 
returning from Panama.  They both contend that those symptoms 
have been consistent since his return.  There is no credible 
evidence to the contrary of their statements.  Under these 
circumstances, VA is required to seek a medical opinion and 
rationale.  See 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the veteran to determine 
whether he wishes to pursue his appeal for 
a rating in excess of 10 percent for his 
service-connected left testicle 
disability, pursuant to his June 2005 
notice of disagreement.  The veteran and 
his representative should be afforded a 
reasonable time period in which to 
respond.  

2.  If no response is received, issue the 
veteran a statement of the case on the 
issue of entitlement to an initial rating 
in excess of 10 percent for status post 
left orchiopexy with residual pain, sexual 
dysfunction, and impotence.  If the SOC is 
issued, the veteran must be notified that 
he has 60 days from the date of the notice 
to file a substantive appeal.  

3.  Forward the veteran's claims file to a 
VA psychiatrist to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's in-service event of 
handling dead, decomposing bodies, is 
related to his current diagnosis of major 
depression.  A rationale for any opinion 
offered is required.  The entire claims 
file must be reviewed, but attention is 
invited to the veteran's account of the 
in-service event, as well as the VA 
examinations in January 2005, December 
2005, and September 2006 confirming the 
current diagnosis.  

The examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the proposition as it is to 
find against it.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
depression.  If a substantive appeal has 
been received on the issue of entitlement 
to a higher initial rating for a left 
testicle disability, readjudicate that 
issue as well.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


